Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, claims 1-18 are pending and examined below. 

Information Disclosure Statement (IDS)
	An information disclosure statement submitted on 06/15/2022 ("06-15-22 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 06-15-22 IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, claims 1-18 are indefinite, because the term "high-performance" in "high-performance binary optimizer" is a relative and subjective term which renders the claim indefinite, because the original disclosure (i.e., specification, claims and drawings) does not provide a standard for ascertaining the requisite degree of the term "high-performance." Paragraph [00060] of the Specification attempts to define what "high-performance" means, but the definition refers to a relative and subjective term of "traditional."  An "high-performance binary optimizer” to one may not be considered an "high-performance binary optimizer” to another.  “A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite, In re Musgrave, 431 F.2d 882, 893 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc. 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)” (Quoting Section 2173.05(b).IV. of the MPEP).  Since the claims are amendable to numerous plausible claim constructions of what a "high-performance binary optimizer" are, the USPTO would be justified in requiring that the Applicant precisely define the metes and bounds of the claimed invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Claims 1-17 are directed to an abstract idea and the claims 1-18 do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), 134 S. Ct. 2347.  
	Regarding independent claim 1, as a representative claim, independent claim 1 recites the following (Highlighted portions in bold of the claim constitute an abstract idea; the remaining limitations are "additional elements," if any):
	1. 	A computer-implemented method for determining a conformation of a molecule on at least one degree of freedom to optimize according to a molecular objective function using a high-performance binary optimizer characterized by at least one property, the method comprising: 
	providing an indication of a conformational search problem comprising an indication of a molecule comprising a plurality of atoms and at least one corresponding degree of freedom to optimize and a corresponding molecular objective function; 
	generating using the at least one corresponding degree of freedom to optimize a connected rigid bodies representation for the molecule by identifying a plurality of groups of atoms, wherein each identified group of atoms is comprised of at least one atom, wherein each identified group that is comprised of at least two atoms is such that each atom of that corresponding given group of atoms remains at a position unchanged with respect to all other atoms of the given group of atoms for all possible values of the at least one degree of freedom to optimize; 
	generating a data structure representative of the connected rigid bodies representation using the connected rigid bodies representation, the data structure illustrating a relationship between a first set of data and a second set of data, wherein each data of the first set of data corresponds to a given group of atoms of the connected rigid bodies representation and each data of the second set of data corresponds to a degree of freedom to optimize; 
	generating at least one neighborhood using the generated data structure and the at least one property of the high-performance binary optimizer, wherein the generating of a given neighborhood comprises restricting at least one data of the second set of data of the data structure to at least one given value; 
	for each generated neighborhood of the at least one generated neighborhoods, 
		generating a corresponding binary optimization problem using the data structure having the at least one data of the second set of data restricted to the at least one given value and the corresponding molecular objective function,
	 	providing the generated corresponding binary optimization problem to the high-performance binary optimizer,
		obtaining at least one solution form the high-performance binary optimizer; and
	providing at least one corresponding solution.
	 
	As to the first step of the patent eligibility analysis (Step 2A, First Prong), the highlighted portion of the claim constitutes an abstract idea, because it is directed to an abstract idea of mathematical concepts, in particular mathematical relationships and/or mathematical calculations (see Section 2106.04(a)(2) of the MPEP).  Determining a conformation of a molecule invokes mathematical relationships and/or calculations. Data structures as currently recited is not limited having hierarchical architecture, so it can be reasonably construed as a data file such as netlist. 
	 
As to the second step of the patent eligibility analysis (Step 2A, Second Prong), examiner believes that as currently recited, the judicial exception of the abstract idea identified above is not integrated into a practical application of the judicial exception for the following reasons:
First, in paragraph [00067] of the Specification, the Applicant discloses that "The described embodiments are not, and are not intended to be, limiting in any sense."  So, claim 1 encompasses a broad range of open-ended alternative embodiments.  Nor does the claim improves the function of a computer or improves another technology or technical field. That is, as currently recited, claim 1 is not particularly integrated into a particular practical application. Claim 1 fails to recite a method step that ties in the method to a practical application such as using the method to design a particular small-molecule pharmaceutical. 
Second, the additional element of "a computer" have been recited with without particular features or details unlike the neural network training example provided in Section 2106.04(a)(1) of the MPEP. Third, there is no transformation or reduction of a particular article to a different state or thing to the extent seen in Diehr. 
Third, "a computer" as currently recites fails to link the use of the judicial exception to a particular technological environment, with a general-purpose computer. Hence, there exists a strong need to prevent such claim from preempting all applications of the judicial exception of the abstract idea.
As to last step of the patent-eligible analysis (Step 2B), the Step 2B requires an examination of "the elements of the claim to determine whether it contains an 'inventive concept' sufficient to 'transform' the claimed abstract idea into a patent-eligible application...A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. at 1982 (internal citations omitted).
Here, as mention above in Step 2A, Second Prong, claim 7 recite the additional element of "a computer," but it is not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself for two reasons:
	First, a computer is well-understood, routine and conventional in the art as evidence by the Applicant's own admission of prior art in paragraphs [0005] and [0006] of the Specification. As such, the additional element does not meaningfully limit the claim to be more than just the abstract idea. 
	Second, the additional element above only generally links the use of the abstract idea to a technological environment or field of use, rather than narrowly limiting the claim to a particular technological process or apparatus which is being improved by the use of the abstract idea. As such, the claim as a whole is a "fundamental building block of human ingenuity" which would tend to monopolize the abstract idea across a wide range of possible inventions, rather than be narrowly limited to a particular application of the abstract idea. 
Regarding claims 2-16, none of the dependent claims 2-16 recite additional method steps that may rescue its base claim from being directed to an abstract idea. Moreover, none of the claims 2-16 contain additional elements that can be construed to rescue the claims 2-16 as being significantly more than the abstract idea itself.  Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.

Regarding independent claim 17, independent claim 17 is analogous to the representative claim 1, written as a non-transitory computer-readable storage medium claim. In addition to additional element of "a computer," there is a second additional element of "a computer-readable storage medium." However, the second additional element does not amount to significantly more than the abstract idea for two reasons:
	First, "a non-transitory computer-readable storage medium" storing a computer program is recited at a high level of generality, i.e., as a generic computer having generic processor performing a generic computer function of processing instructions on a computer-readable storage medium. Using a computer with at least one processor and executing computer program on a computer-readable storage medium has been well-understood, routine, conventional activity in the industry for many years as evidenced by Masseen van den Brink et al. (Pub. No. US 2006/0225165 A1 cited in the 06-16-22 IDS.), which shows a non-volatile storage unit 1120 that is in communication with a CPU 1110 (see Fig. 11). 	
	Second, "a non-transitory computer-readable storage medium" storing a computer program only generally links the use of the abstract idea to a particular technological environment or field of use, rather than narrowly limiting the claim to a particular technological process or apparatus which is being improved by the use of the abstract idea. As such, the claim as a whole is a "fundamental building block of human ingenuity" which would tend to monopolize the abstract idea across a wide range of possible inventions, rather than be narrowly limited to a particular application of the abstract idea. 
Therefore, independent claim 8 is also found to be directed to an abstract idea without significantly more.

Regarding independent claim 18, independent claim 18 is analogous to the representative claim 1, written as a device claim. There are no additional method steps over the method steps recited in the representative claim that may rescue its base claim from being directed to an abstract idea. There are additional elements that are directed to features of a general-purpose computer, the additional elements of "central processing unit," "a display device," "a communication port," and "a memory unit." However, the additional element does not amount to significantly more than the abstract idea for two reasons:
	First, the additional elements are recited at a high level of generality, i.e., as a generic computer having generic processor performing a generic computer function of processing instructions on a memory. Using a computer 1100 with a central processing unit 1110, display device 1112, communication port 1106 and/or 1124 (para [0109] - "a network interface card (NIC) 1124 or other communication circuitry"; para [0110] - "an internal bus 1106 for connecting the aforementioned elements of system 1100.") memory unit 1126 have been well-understood, routine, conventional activity in the industry for many years as evidenced by Maassen van den Brink in Fig. 11. 	
	Second, the additional elements only generally link the use of the abstract idea to a particular technological environment or field of use, rather than narrowly limiting the claim to a particular technological process or apparatus which is being improved by the use of the abstract idea. As such, the claim as a whole is a "fundamental building block of human ingenuity" which would tend to monopolize the abstract idea across a wide range of possible inventions, rather than be narrowly limited to a particular application of the abstract idea. 
Therefore, independent claim 18 is also found to be directed to an abstract idea without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2016/0224515 A1 to Ronagh et al.
Patent No. US 8,374,828 B1 to Jacobs et al.
Patent No. US 8,244,504 B1 to Jacobs
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        24 August 2022